ROBERTS, Justice.
I dissent for the reasons stated in my dissenting opinions in Scavo v. Commonwealth, Department of Highways, 439 Pa. 233, 240, 266 A.2d 759, 763 (1970) (Dissenting Opinion of Roberts, J., joined by Bell, C. J.), and Community Housing Services, Inc. v. Pittsburgh Urban Redevelopment Authority, 435 Pa. 344, 350, 253 A.2d 260, 262 (1969) (Opinion of Roberts, J., joined by Bell, C. J.). I adhere to the position that “[t]he reasons which disable a condemnor from putting in evidence of purchases it has made in settlement of condemnation suits have no application to a landowner who offers such evidence himself.” Nash v. D. C. Redevelopment Land Agency, 129 U.S.App.D.C. 348, 395 F.2d 571, 572 n. 6 (1967) (per curiam).
Mr. Justice NIX and Mr. Justice MANDERINO join in this opinion.
OPINION IN SUPPORT OF REVERSAL
MANDERINO, Justice.
I disagree with the conclusion in the opinion in support of affirmance that the appellants were not entitled to introduce into evidence as a comparable sale, the Redevelopment Authority’s purchase of the Greenberg property for $190,-000. Although I have serious reservations about the correct*81ness of the decisions in Scavo v. Com. of Pa., Dept. of Hwys., 439 Pa. 233, 266 A.2d 759 (1970) and Community H. S. v. Pgh. Urban Red. Auth., 435 Pa. 344, 253 A.2d 260 (1969), those cases are distinguishable from the case before us.
In Scavo, supra, and Community Services, supra, condemnation had taken place. In this case, no declaration of taking had been filed when the condemnor purchased the alleged “comparable sale” property. Although a sales price pursuant to a jury verdict may not be a “comparable sale,” the sales price negotiated between the condemnor and condemnee has to have a reasonable relationship to market value. If it did not, the condemnor is either making a gift of public monies or coercing the condemnee in some way to accept an unreasonably low settlement. Since the condemn- or is bound by law not to pay in excess of market value, the condemnee in fairness should be permitted to introduce evidence of the Greenberg purchase in this case.
The evidence would not be admissible, however, if the Redevelopment Authority sought to introduce the same evidence. Although the Redevelopment Authority was bound by law not to pay the excess of market value, there is no such law that bound the Greenbergs (or any other condemnee) to accept market value. The price that the Redevelopment Authority paid to the Greenbergs is evidence of reasonable value (otherwise the condemnor is violating the law).
Accordingly, I would reverse the order of the Commonwealth Court and reinstate the order of the Court of Common Pleas of Northampton County.
ROBERTS and NIX, JJ., join in this opinion in support of reversal.